                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 YEVHENI K.,                                             Civil Action No. 18-14246 (JLL)

                Petitioner,

        v.                                                           OPINION

 STEVE AHRENDT,

                Respondent.


LINARES, Chief District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Yevheni

K., filed pursuant to 28 U.S.C.    § 2241. (ECF No. 1). Following an Order to answer, the
Government filed responses to the petition, (ECF Nos. 4, 8), to which the Petitioner replied. (ECF

No. 6). For the following reasons, the petition is denied without prejudice.



                                       I. BACKGROUND

       Petitioner is a native and citizen of Ukraine who became a lawful permanent resident of

the United States in January 2013.     (ECF No. 4-2 at 2). In September 2016, Petitioner was

convicted of criminal possession of stolen property in New York. (ECF No. 4-2 at 2). Based on

that conviction, Petitioner was taken into immigration custody and placed in removal proceedings

on or about January 3, 2018. (ECF No. 4-2 at 3). On July 10, 2018, Petitioner was ordered

removed by an immigration judge. (ECF No. 4-1 at 2). Petitioner appealed, and the Board of

Immigration Appeals (“BIA”) ultimately dismissed his appeal and rendered his removal order final

on December 18, 2018. (ECF No. 8-1). Petitioner thereafter filed a petition for review with the

Second Circuit. Docket Sheet, No. 19-8 (2d Cir., filed Jan. 3,2019). Although Petitioner has also
filed a motion for a stay ofremoval in the Second Circuit, Petitioner has not at this time received

ajudicially ordered stay ofremoval. Docket Sheet, No. 19-8 (2d cir., filed Jan. 3,2019).



                                       U. LEGAL STANDARD

        Under 28 U.S.C.     § 2241(c), habeas relief may be extended to a prisoner only when he “is
in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241 (c)(3).   A federal court has jurisdiction over such a petition ifthe petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C.     § 2241(c)(3); Maleng i      Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates Due Process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1,7(1998); Braden i 30th Judicial Circuit Court ofKy., 410

U.S. 484,494—95,500(1973); see also Zathydas v. Davis, 533 U.S. 678,699(2001).



                                            III. ANALYSIS

       In his habeas petition, Petitioner contends that his continued detention pending his removal

without a bond hearing violates Due Process. In order to evaluate this claim, this Court must

detemilne the statutory basis for Petitioner’s current detention. Because Petitioner is now subject

to an administratively final order of removal as the BIA dismissed his appeal, he is subject to

detention under 8 U.S.C.    §   123 1(a) unless and until “a court orders a stay” of that removal order.

Leslie v. Attorney Gen., 678 P.3d 265,268—70 (3d Cfr. 2012), abrogated in part on other grounds

by Jennings v. Rodriguez, 1385. CL 830,847(2018); see also 8 U.S.C. § 1231 (a)(1XB). Although




                                                    2
Petitioner has sought a stay from the Second Circuit, no       court   has ordered a stay of removal, and

Petitioner is therefore subject to detention under     § 1231(a).
          As the Supreme Court has recently reiterated,

                 Under [ 1231(a)], when an alien is ordered removed, the Attorney
                 General is directed to complete removal within a period of 90 days,
                 s U.S.C. § 1231 (a)(1 )(A), and the alien must be detained during that
                 period, § 1231 (a)(2). After that time elapses, however, § 1231 (a)(6)
                 provides only that aliens “may be detained” while efforts to
                 complete removal continue. (Emphasis added.)

                 In Zctclvvdcts, the [Supreme] Court construed § 123 1(a)(6) to mean
                 that an alien who has been ordered removed may not be detained
                 beyond “a period reasonable necessary to secure removal,” 533 U.S.
                 at 699,  .   .and it further held that six months is a presumptively
                                  .




                 reasonable period, Id. at 701       After that, the Court concluded, if
                 the alien “provides good reason to believe that there is no significant
                 likelihood of removal in the reasonably foreseeable future,” the
                 Government must either rebut that showing or release the alien.
                 Ibid.

Jennings. 138 S. Ct. at 843. Pursuant to Zaclvrclas, any challenge to          § 123 1(a) detention by an
alien who has been detained pursuant to      § 123 1(a) for less than six months must be dismissed as
prematurely filed. Id.; Zadvydas, 533 U.S. at 701. Although the Third Circuit has expanded the

avenues for relief available to an alien whose detention under         § 1231(a) has become prolonged,
the Third Circuit, too, has recognized that such challenges may not be brought until the alien has

been held under    § 1 23 1(a) for at least six months. See Gtterrero-Sancher v. Warden York Ctv.
Prison, 905 F.3d 208, 225—26 (3d Cir. 201$).

         In this matter, Petitioner has been subject to a final order of removal, and thus held pursuant

to   § 1231(a), for just over three months. He is therefore still within the six—month period during
which this Court is required to presume that his post-final order detention is reasonable and

constitutionally valid.       Zctdvrdas, 533 U.S. at 701; Giterrero-Sanche:, 905 F.3d at 225—26.




                                                   3
Petitioner’s habeas petition is thus premature—his continued detention      Linder   § 123 1(a) is
presumptively valid under Zctth’’c1as—- and must therefore be denied.



                                      IV. CONCLUSION

       for the reasons expressed above, Petitioner’s habeas petition. (ECF No. 1), is DENIED

WITHOUT PREJUDICE. An appropriate Order accompanies this Opinion.




                                                    JOSELUNAkS.
                                                    ChifJttdge, United States District Court
                                                     / /




                                                4
